Citation Nr: 0517553	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-42 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for herpes simplex virus of 
the right eye due to Prednisone therapy.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for herpes simplex virus of 
the throat, mouth and nose due to Prednisone therapy.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for herpes simplex virus of 
the stomach due to Prednisone therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from April 1944 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in April 2005.  Prior to his hearing, in April 2005, he 
indicated that he wished to withdraw his request for a 
hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to the 
veteran's appeal.  

The Board notes that, although the RO contacted the veteran 
in June 2003 to advise him of the VCAA, the veteran was not 
given appropriate notice pertaining to his current claim for 
compensation pursuant to 38 U.S.C. § 1151.  The veteran was 
instead given information regarding the evidence and 
information necessary to support a claim of entitlement to 
service connection.

In a rating decision of November 2002, the RO granted 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for herpes simplex virus of 
the left eye due to Prednisone therapy.  The veteran 
submitted the instant claim in February 2003.  He contends 
that he suffers from herpes simplex virus of the right eye, 
throat, mouth, nose and stomach as a result of Prednisone 
therapy prescribed by VA.

A VA examination was conducted in June 2003.  The examiner 
concluded that it was not as likely as not that the veteran's 
herpes simplex viral infection of the right eye, nose, mouth 
and throat was related to the veteran's service connected 
condition.  However, he did not provide an opinion regarding 
whether the veteran's claimed conditions have an etiological 
relationship to Prednisone therapy prescribed by VA.  

The veteran was scheduled for further VA examinations in 
March 2004.  A report from the Martinsburg VA Medical Center 
indicates that the veteran cancelled his appointments because 
he had transportation problems.  In April 2005, the veteran 
requested to be scheduled for additional examinations.

The Board observes that in a June 2005 written brief 
presentation, the veteran's representative argued that 
compensation should be awarded for the veteran's right eye 
disability pursuant to 38 C.F.R. § 3.383, which allows for 
special compensation where there is blindness in one eye as a 
result of a service-connected disability and blindness in the 
other as a result of nonservice-connected disability.  In 
this regard, the Board notes that 38 C.F.R. § 4.79 indicates 
that blindness will be held to exist where there is inability 
to recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
three feet, lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than three feet, being considered of 
negligible utility.  At his June 2003 VA examination, the 
veteran was capable of counting fingers at a distance of 
three feet.  Other testing of his vision was not 
accomplished.  For that reason, and for reasons stated 
previously, the Board concludes that additional examinations 
should be carried out prior to appellate consideration of the 
veteran's claims.

In light of the discussion above, the Board has concluded 
that further development is necessary. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should send a letter with 
respect to the issue of entitlement to 
compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 that complies with 
the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(b), to include notice that the veteran 
should submit any pertinent evidence in 
his possession.  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his claimed herpes 
simplex virus.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for an appropriate examination or 
examinations to determine the nature and 
likely etiology of his claimed herpes 
simplex virus of the right eye, throat, 
mouth, nose and stomach.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

All indicated testing should be 
conducted, and a complete history should 
be elicited from the veteran.

The examiner(s) should identify all 
currently present disorders of the right 
eye, throat, mouth, nose and stomach.  
With regard to the veteran's right eye, 
the examiner(s) should specify the extent 
of his visual loss, and indicate whether 
the veteran suffers from blindness in the 
right eye as such disability is defined 
in 38 C.F.R. § 4.79 as discussed above.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
administration of Prednisone therapy by 
VA resulted in herpes simplex virus of 
the right eye, throat, mouth, nose and/or 
stomach.

The supporting rationale for all opinions 
provided must be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




